



EXHIBIT 10.36
Tiffany & Co. Director Compensation Deferral Plan
Amended and Restated June 4, 2019




1.
General



The purpose of this Plan is to enable the Company to attract, retain and
motivate qualified individuals to serve on the Company’s Board of Directors, and
to further link the interests of the Company’s Non-Employee Directors with those
of the Company’s shareholders. In furtherance of these objectives, this Plan
permits Non-Employee Directors to elect that all or a portion of the Fees for
any given Compensation Year be deferred and settled in the form of restricted
stock units rather than cash. It also permits Non-Employee Directors to select
to receive their equity compensation all in restricted stock units, or in a
combination of restricted stock units and stock options.


1.1.    This Plan was adopted as the Tiffany & Co. Director Fee Deferral Plan on
September 20, 2018. This
Plan was amended and restated as the Tiffany & Co. Director Compensation
Deferral Plan on June 4, 2019.


2.
Definitions



As used herein, capitalized terms shall have the meanings set forth below.


“Administrator” has the meaning provided in Section 5.1.


“Board” means the Board of Directors of the Company.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
act or provisions thereto.


“Common Stock” means the shares of the Company’s common stock, $0.01 par value
per share.
“Company” means Tiffany & Co., a Delaware corporation, and any successor to its
business and/or assets by operation of law or otherwise.


“Compensation Year” means the twelve-month period beginning on the last day of
the month in which the Company’s Annual Meeting of Shareholders occurs, or such
other twelve-month period as may be determined by the Board or the appropriate
committee thereof.


“Director Plan” means the Tiffany & Co. 2017 Directors Equity Compensation Plan,
as amended from time to time.


“Director RSUs” means restricted stock units granted under the Director Plan
that will convert, following vesting and maturity, on a one-to-one basis into
shares of Common Stock. Such units will be subject to the terms of the Director
Plan, as well as such vesting periods and





--------------------------------------------------------------------------------





other terms and conditions determined by the Board or the appropriate committee
thereof on the grant date.


“Director Stock Options” means stock options granted under and subject to the
terms of the Director Plan, as well as any vesting periods and other terms and
conditions determined by the Board or the appropriate committee thereof on the
grant date.


“Election” has the meaning provided in Section 3.3.


“Election Deadline” has the meaning provided in Section 3.3.
    
“Equity Compensation” means the aggregate equity compensation provided to a
Non-Employee Director for service during a Compensation Year, including any
equity compensation provided for service on a committee or as a chairperson, but
disregarding any Director RSUs provided in accordance with an Election made
pursuant to Section 3.1.


“Fee Election Amount” has the meaning provided in Section 3.1.


“Fees” means cash retainer fees payable to a Non-Employee Director for service
on the Board, including fees for service on a committee or as a chairperson, but
excluding expense reimbursements.
“Grant Date Market Price” means, with respect to any date on which Director RSUs
are granted, an amount equal to the higher of (i) the simple arithmetic mean of
the high and low share price of the Common Stock on the New York Stock Exchange
on such date, and (ii) the closing price on such Exchange on such date.
“Grant Date Option Value” means, with respect to any Director Stock Option, the
Black-Scholes value of such Director Stock Option calculated based on the Grant
Date Market Price.
“Non-Employee Director” means an individual who is a member of the Board and who
is not an employee of the Company or an affiliate or subsidiary thereof.
“Participant” means any Non-Employee Director who has made an Election.
“Plan” means this Tiffany & Co. Director Compensation Deferral Plan, as amended
from time to time.
3.
Elections



3.1    For any Compensation Year, a Non-Employee Director may elect to defer
either 50% or 100% of
the Fees payable for service during such Compensation Year; provided, however,
that any Fees that such Director has elected to defer under the Tiffany and
Company Executive Deferral Plan may not also be the subject of an election to
defer under this Plan. Any Fees subject to an election under this Section 3.1
(the amount of Fees so elected, the “Fee Election Amount”) will be settled by a
grant of Director RSUs having an aggregate grant date value equal to the Fee
Election Amount, based on the





--------------------------------------------------------------------------------





Grant Date Market Price, in lieu of cash. Such grant will be made at the same
time that other equity grants are customarily made to Non-Employee Directors. If
no election is made under this Section 3.1, then no Fees for the relevant
Compensation Year will be so deferred.


3.2.    For any Compensation Year, a Non-Employee Director may elect to receive
his or her
Equity Compensation either 100% in the form of Director RSUs, or 50% in the form
of Director RSUs and 50% in the form of Director Stock Options. If no election
is made under this Section 3.2, then 50% of the relevant Non-Employee Director's
Equity Compensation will be provided in the form of Director RSUs and 50% will
be provided in the form of Director Stock Options. Grants of Director RSUs made
to a Non-Employee Director in accordance with this Section 3.2 will have an
aggregate grant date value equal to 50% or 100%, as applicable, of the target
value of such Non-Employee Director’s Equity Compensation, based on the Grant
Date Market Price, and grants of Director Stock Options, if any, made in
accordance with this Section 3.2 will have an aggregate grant date value equal
to 50% of the target value of such Non-Employee Director’s Equity Compensation,
based on the Grant Date Option Value.


3.3.    An election made pursuant to Section 3.1 or Section 3.2 (each, an
“Election”) must (a) be in
writing (in a form acceptable to the Corporate Secretary of the Company), (b)
specify, in the case of an Election under Section 3.1, the percentage of Fees
(50% or 100%) such Director wishes to defer, and, in the case of an Election
under Section 3.2, the percentage of Equity Compensation (50% or 100%) such
Director wishes to receive in Director RSUs and (c) be received by the Company
not later than the last day of the calendar year immediately preceding the
Compensation Year to which such Election applies (such day, the “Election
Deadline”); provided, however, that an individual who became a Non-Employee
Director after the Election Deadline may make an Election within 30 days of
first becoming a Non-Employee Director. The Company may further require that
Elections be made during an open window trading period established in accordance
with any insider information policy, and may refuse to accept an Election made
outside such a period.


3.4.    Any Election made pursuant to this Section 3 shall be irrevocable.


4.
Rights of Participants



4.1.    A Participant shall have the status of a general unsecured creditor of
the Company with respect to
his or her right to receive any payment under this Plan. This Plan shall
constitute a mere promise by the Company to make payments in the future of the
benefits provided for herein. It is intended that the arrangements reflected in
this Plan be treated as unfunded for tax purposes.


4.2.    A Participant’s right to payments under this Plan shall not be subject
in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant or a beneficiary.





--------------------------------------------------------------------------------





5.     Administration


5.1.    This Plan shall be administered by or under the direction of the same
administrator appointed to
administer the Director Plan (“Administrator”).


5.2.    All decisions, actions or interpretations of the Administrator under
this Plan shall be final,
conclusive and binding upon all parties.


5.3.    No director or employee of the Company appointed to act as Administrator
(whether in his or her
individual capacity or as a member of the Board or a committee thereof) shall be
liable for any action, omission, or determination relating to this Plan, and the
Company shall indemnify and hold harmless each such director or employee and
each other director or employee of the Company to whom any duty or power
relating to the administration or interpretation of the Plan has been delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Administrator)
arising out of any action, omission, or determination relating to this Plan,
unless, in either case, such action, omission, or determination was taken or
made by such director or employee in bad faith and without reasonable belief
that it was in the best interests of the Company. 


5.4.    Any instrument may be delivered to the Administrator by certified mail,
return receipt requested,
addressed to the Administrator at the principal executive office of the Company.
Delivery shall be deemed complete on the third business day after such mailing.
A copy of any instrument so delivered shall similarly and simultaneously be
mailed (or emailed) to the Corporate Secretary of the Company.


6.    Section 409A


This Plan is intended to comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this Plan
shall be interpreted and administered to be in compliance therewith. 
Notwithstanding anything to the contrary in this Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided under this Plan during the six-month period immediately following the
Participant’s termination of service as a Director shall instead be paid on the
first business day after the six-month anniversary of the Participant’s
separation from service (or the Participant’s death, if earlier). 
Notwithstanding the foregoing, neither the Company nor the Administrator shall
have any obligation to take any action to prevent the assessment of any excise
tax or penalty on any Participant under Section 409A of the Code and neither the
Company nor the Administrator will have any liability to any Participant for
such tax or penalty.
7.    Amendment or Termination


The Board may, with prospective or retroactive effect, amend, suspend or
terminate this Plan or any portion thereof at any time; provided, however, that
(a) no amendment, suspension or termination of this Plan shall deprive any
Participant of any right to receive payment due him or her under the terms of
this Plan as in effect prior to such amendment without his or her written





--------------------------------------------------------------------------------





consent and (b) no amendment, suspension or termination may change the time and
form of a payment made under this Plan except in accordance with Section 409A of
the Code.


8.    Governing Law
This Plan and the rights of all persons under this Plan shall be construed and
administered in accordance with the laws of the State of New York without regard
to its conflict of law principles.
9.    Successor Company


The obligations of the Company under this Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation,
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provision for the
preservation of Participants’ rights under this Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.





